Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.
 
Response to Amendment
	Applicant's amendments filed modify the scope of independent the independent claims  Applicant is reminded when amending or adding new claims, applicant’ must show support for the claim amendments.  See MPEP §2163(II)(A).
Applicant has not pointed out where the new (or amended) claim is supported.  The remarks merely present the assertions that the amended subject matter is not found in the cited prior art.  These generalized assertions do not clearly point out where the new or amended claim is supported.  A appropriate response is required.

Response to Arguments
Applicant's remarks filed 3/17/2022 have been fully considered but they are not persuasive. 

The limitation to require a gap between the NVM and the a  FET transistor a second region is ambiguous and not clearly understood how it would distinguish the claimed structure.
Applicant’s disclosure references the second region 208 and shows this region comprises at least 4 FETs.  As best understood the this limitation is merely what is being shown in Applicant’s figure 8F, showing the NVM transistor is separate from the second region.

    PNG
    media_image1.png
    474
    758
    media_image1.png
    Greyscale

As best understood from the Applicant’s figures the arrangement is analogous to previously cited figure 6 of Lusetsky as applied.
Figure 6a depicts the NVM transistor separated from a FET in a second region and figure 6B further depicts the other three FETs disclosed in the second region.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 5-18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view or Polishchuk et al. (US 2013/0175604).

Regarding claim 2, Lusetsky discloses a semiconductor device (Figs. 6a and

6b), comprising:
a non-volatile memory (NVM) transistor (107) including a SONOS or a MONOS type device having a tunnel dielectric layer (203), a charge trapping layer (204) and a blocking dielectric layer (205), and a first gate electrode material (207) in a first region (107) of a semiconductor substrate (101) (Fig. 6a);

    PNG
    media_image2.png
    521
    622
    media_image2.png
    Greyscale

a field-effect transistor (FET) of a first type (108/109)  including a first gate dielectric (201/501/502) having a first thickness, and a second gate electrode material (503/504/505) in a second region (108-113) of the semiconductor substrate (101), wherein a gap between a first sidewall of the NVM transistor and a second sidewall of the FET separates the first region of the semiconductor substrate from the second region of the semiconductor substrate (Fig. 6a);

    PNG
    media_image3.png
    521
    622
    media_image3.png
    Greyscale

a FET of a second type (112/113) including a second gate dielectric (404/501/502) having a second thickness and the second gate electrode material (503/504/505) in the second region (108-113) of the semiconductor substrate (101) (Fig. 6b); and

    PNG
    media_image4.png
    452
    593
    media_image4.png
    Greyscale

a FET of a third type (110/111) including a third gate dielectric (403/501/502) having a third thickness and the second gate electrode material (503/504/505) in the second region (108-113) of the semiconductor substrate (101) (Fig. 6b);


    PNG
    media_image5.png
    452
    593
    media_image5.png
    Greyscale


include the same material (1 [0073], each fet having a gate dielectric are formed from the same layers 501 and 502, thus are the same material and thickness);
wherein the first (207) and second (503/504/505) gate electrode materials  are different (1s [0057], [0078] and [0079]);
wherein the first thickness and the second thickness are different than the  third thickness (1 [0073], the dielectric layer 201 may be thicker than the dielectric layer 404, and the dielectric layer 404 may be thicker than the dielectric layer 403); and 
wherein the first, second, and third gate dielectrics each comprise a second high-k dielectric laver 502, and the first and second high-K dielectric layers comprise the exact same material and the exact same thickness (both gate dielectrics are formed from the same uniform blanket dielectric layer as understood form the depicted and described process forming in Lusetsky, thus are understood to have the same thickness and be the same material) .

Lusetsky, however, may not be clear on disclosing wherein the blocking dielectric layer may comprises a first high dielectric constant (high-

First regarding the definition of what is the definition of a high-k material.  Lusetsky teaches materials such as SiN having a k value of 4 or higher are a high-k dielectric.  Lusetsky teaches a high k material is a material which has a higher dielectric constant than that of silicon oxide, or for “example a dielectric constant greater than about four.” (Lusetsky ¶76)  Silicon nitride’s dielectric constant range if 4.5 to 7.5, and is understood in the art to be in the low end of the range considered a high-k. 

Attention is brought to the Polishchuk reference, which discloses a similar semiconductor device comprising a non-volatile memory (NVM) transistor (Fig. 5) including a SONOS or a MONOS type device having a tunnel dielectric layer (504A), a charge trapping layer (504B) and a blocking dielectric layer (504C- comprising layers 506-oxide/508-SiN ¶46), wherein the blocking dielectric layer (918) explicitly comprises a first high dielectric constant (high-k) dielectric (Fig. 5) layer (508) disposed overlying  a blocking oxide (506), and a first gate electrode material (920)  [45-66]), wherein a thin oxide layer (928) formed between the first (924) and second (926) charge-trapping layers (See fig. 9B- and ¶27- charge trapping layers may also include thin anti-tunneling layers separating the first and second oxygen rich trapping layers. ¶67). 
As taught in Polishchuk, a NVM (MONOS or SONOS) it was known to include a high-K SiN layer directly over the blocking layer of a NVM transistor and include a oxygen rich bi-layer trapping layer (with or without a anti-trapping layer between)..

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky to include the dielectric stack in the NVM transistor of Polishchuk, which has wherein the blocking dielectric layer comprises a first high dielectric constant (high-K) dielectric layer disposed overlying a blocking oxide; and wherein the charge-trapping layer comprises a first charge-trapping layer that is oxygen-rich, a second charge-trapping layer disposed over the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge-trapping layer; wherein a thin oxide layer formed between 1 [0038]).
Simply replacing the NVM transistor of Polishchuck by simply replacing each of the tunneling, trapping and blocking layer for the NVM transistor in the arrangement requiring a NVM transistor of Lusetky would be considered obvious to one of ordinary skill in the art , since simple substitution of one known element for another  to obtain predictable results (i.e. disclosed blocking and trapping benefits) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 3, Lusetsky discloses wherein:  
the FET of the first type (108/109) is a high voltage metal-oxide­ semiconductor (HV_MOS) transistor (1 [0037]);
the FET of the second type (112/113) is an inpuVoutput metal-oxide­ semiconductor (VO_MOS) transistor (1 [0038]); and the FET of the third type (110/111) is a low voltage metal-oxide­ semiconductor (LV_MOS) transistor (1 [0038]).

Regarding claim 5, Lusetsky discloses wherein the NVM transistor (107) is disposed in the first region (107) and the FETs of the first (108/109), second (112/113), and third (110/111) types are disposed 

Regarding claim 6, Lusetsky discloses wherein the first, second and third gate dielectric (201/501/502, 404/501/502 and 403/501/502, respectively) further includes respectively first (201), second (404) and third (403) gate oxide disposed underneath a second high-k dielectric layer (502), and wherein the first gate oxide (201) is thicker than the second gate oxide (404), the second gate oxide (404) is thicker than the third  gate oxide (403, 1 [0073]).

Regarding claim 7, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (1 [0047]), wherein the MONOS transistor is of p-channel type (1 [0043]), a gate metal layer therein (920) includes high work function metal (1 [0047]), wherein the high work function metal includes at least one of aluminum, titanium, tungsten and compounds or alloys thereof (1 [0047]).

Regarding claim 8, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (1 [0047]), wherein the MONOS transistor is of n-(1 [0043]), a gate metal layer therein (920) includes high work function metal (1 [0047]), wherein the high work function metal includes at least one of aluminum, titanium, tungsten and compounds or alloys thereof (1 [0047]).

Regarding claim 9, Lusetsky discloses wherein the first thickness of the first gate dielectric (201/501/502) in the HV_MOS transistor (108/109) is in an approximate range of 110 A to 160 A (1 [0075]), and the HV_MOS transistor (108/109) is configured to operate in a voltage range of 4.5V to 12V for program or erase operations of the NVM transistor (1s [0012] and [0013]).

Regarding claim 10, Polishchuk discloses wherein the charge-trapping layer (914) comprises a first charge-trapping layer (924) that is oxygen-rich, a second charge­ trapping layer (926) disposed over the first charge-trapping layer (924) that is silicon­rich and oxygen-lean relative to the first charge-trapping layer (924; 1 [0066]).

Regarding claim 11, Polishchuk discloses wherein the second charge-trapping layer (926) comprises a majority of charge traps in the charge-trapping layer (1 [0066]). Regarding claim 12, Polishchuk discloses wherein the NVM transistor (Fig. 9B) further comprises a 1 [0065]) disposed overlying the blocking dielectric (918).
Regarding claim 13, Lusetsky discloses wherein the first (201/501/502), second (404/501/502), and third (403/501/502) gate dielectrics are either silicon oxide (1 [0073], the dielectric layers 201, 403, 404 may be formed of substantially the same material, for example, silicon dioxide) or silicon oxynitride.

Regarding claim 14, Lusetsky discloses a memory device (Figs. 6a and 6b), comprising:
a substrate (101) disposed within a single semiconductor die;
a plurality of non-volatile memory (NVM) transistors (107) formed in a first region (107) of the substrate (101); and
a plurality of metal-oxide-semiconductor (MOS) transistors (108-113) formed in a second region (108-113) of the substrate (101), wherein the plurality of MOS transistors (108-113) include a high voltage (HV) MOS transistor (108/109), an input-output (VO) MOS transistor (112/113), and a low voltage (LV) MOS transistor (110/111), agate dielectric layer (404/501/502 and 403/501/502, respectively) of the VO MOS, and LV MOS transistors (112/113 and 110/111,respectively) having a distinctively different thickness from the VH MOS transistor (108/109, ,r [0073]), and each gate dielectric layer of the HV MOS, VO MOS, and LV MOS transistors (201/501/502, 404/501/502 and 403/501/502, respectively) are (1 [0073], the dielectric layers 201, 403, 404 may be formed of substantially the same material, for example, silicon dioxide) wherein a gap between a first sidewall of the NVM transistor and a second sidewall of the MOS transistor of the plurality of MOS transistors separates the first region of the semiconductor substrate from the second region of the semiconductor substrate (Fig. 6a);
wherein the first, second, and third gate dielectrics each comprise a second high-k dielectric laver 502, and the first and second high-K dielectric layers comprise the exact same material and the exact same thickness (both gate dielectrics are formed from the same uniform blanket dielectric layer as understood form the depicted and described process forming in Lusetsky, thus are understood to have the same thickness and be the same material) .

Lusetsky, however, may be silent upon wherein at least one NVM transistor comprises a blocking dielectric including a first high dielectric constant (high-K) dielectric layer overlying a blocking oxide having a blocking oxide thickness; and wherein the at least one NVM transistor comprises a charge-trapping layer, the charge­ trapping layer comprising a first charge-trapping layer that is oxygen-rich and a second charge-trapping layer disposed over the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge-trapping layer; 
Attention is brought to the Polishchuk reference, which discloses a similar semiconductor device comprising a non-volatile memory (NVM) transistor (Fig. 5) including a SONOS or a MONOS type device having a tunnel dielectric layer (504A), a charge trapping layer (504B) and a blocking dielectric layer (504C- comprising layers 506-oxide/508-SiN ¶46), wherein the blocking dielectric layer (918) explicitly comprises a first high dielectric constant (high-k) dielectric (Fig. 5) layer (508) disposed overlying  a blocking oxide (506), and a first gate electrode material (920) in a first region of a semiconductor substrate; and wherein the charge-trapping layer (504B) comprises a first charge-trapping layer (924) that is oxygen- rich (¶45), a second charge-trapping layer (504B) disposed over the first charge-trapping layer (¶45 –“504B is composed of a bi-layer silicon oxy-nitride region”) that is silicon-rich and oxygen-lean relative to the first charge-trapping layer (¶ [45-66]), wherein a thin oxide layer (928) formed between the first (924) and second (926) charge-trapping layers (See fig. 9B- and ¶27- charge trapping layers may also include thin anti-tunneling layers separating the first and second oxygen rich trapping layers. ¶67). 
As taught in Polishchuk, a NVM (MONOS or SONOS) it was known to include a high-K SiN layer directly over the blocking layer of a NVM transistor and include a oxygen rich bi-layer trapping layer (with or without a anti-trapping layer between)..

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky to include the dielectric stack in the NVM transistor of Polishchuk, which has wherein the blocking dielectric layer comprises a first high dielectric constant (high-K) dielectric layer disposed overlying a blocking oxide; and wherein the charge-trapping layer comprises a first charge-trapping layer that is oxygen-rich, a second charge-trapping layer disposed over the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge-trapping layer; wherein a thin oxide layer formed between the first and second charge-trapping layers, in order to provide a greater program and erase window, improving the performance of a nonvolatile charge trap memory device (Polishchuk, 1 [0038]).
Simply replacing the NVM transistor of Polishchuck by simply replacing each of the tunneling, trapping and blocking layer for the NVM transistor in the arrangement requiring a NVM transistor of Lusetky would be considered obvious to one of ordinary skill in the art , since simple substitution of one known element for another  to obtain predictable results (i.e. disclosed blocking and trapping benefits) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
Regarding claim 15, Lusetsky discloses wherein the first gate metal layers (503) of the HV MOS, VO MOS, and LV MOS transistors (108/109, 112/113 and 110/111,respectively) include low work function VO MOS, and LV MOS transistors (108, 112 and 110, respectively) are of n-channel type (1 [0078]).

Regarding claim 16, Lusetsky discloses wherein the first gate metal layers (503) of the HV MOS, VO MOS, and LV MOS transistors (108/109, 112/113 and 110/111, respectively) include high work function metal, and wherein the HV MOS, VO MOS, and LV MOS transistors (109, 113 and 111, respectively) are of p-channel type (1 [0078]).

Regarding claim 17, Polishchuk discloses wherein the at least one NVM transistor (Fig. 9B) includes a metal layer (920) disposed overlying a high-K dielectric layer (918b), the metal layer (920) including high work function metal (1 [0047]), and the at least one NVM transistor is of p-channel type (1 [0043).

Regarding claim 18, Polishchuk discloses wherein the at least one NVM transistor (Fig. 9B) includes a metal layer (920) disposed overlying a high-K dielectric layer (918b), and wherein the metal layer (920) include high work function metal (1 [0047]) and the at least one NVM transistor is of n-channel type (1 [0043]).

Regarding claim 22, Lusetsky discloses wherein:
(1 [0078]);
the FET of the second type (112/113) is of n-channel type (112) and the gate metal layer (503) therein includes a low work function metal (1 [0078]);
the FET of the third type (110/111) is of n-channel type (110) and the gate metal layer (503) therein includes a low work function metal (1 [0078]); and
the low work function metal (503) includes at least one of titanium, lanthanum, aluminum, and compounds or alloys thereof (1 [0078]).

Regarding claim 23, Lusetsky discloses wherein:
the FET of the first type (108/109) is of p-channel type (109) and the gate metal layer (503) therein includes a high work function metal (1 [0078]);
the FET of the second type (112/113) is of p-channel type (113) and the gate metal layer (503) therein includes a high work function metal (1 [0078]);
the FET of the third type (110/111) is of p-channel type (111) and the gate metal layer (503) therein includes a high work function metal (1 [0078]); and
(1 [0078]).

Regarding claim 24, Polishchuk discloses wherein the NVM transistor (Fig. 9B) is a metal-oxide-nitride-oxide-semiconductor (MONOS) transistor (1 [0047]), wherein the MONOS transistor is of n-channel type (1 [0043]), a gate metal layer therein (920) includes low work function metal (1 [0047]), wherein the low work function metal includes at least one of titanium, lanthanum, aluminum and compounds or alloys thereof (1 [0047]).

Regarding claim 25, Polishchuk discloses wherein at least one of the NVMtransistors (Fig. 9B) includes a metal layer (920) disposed overlying a high-K dielectric layer (918b), the metal layer (920) including low work function metal (1 [0047]) and at least one of the NVM transistor is of n-channel type (1 [0043]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view of Polishchuk et al. (US 2013/0175604), as applied to claim 2, and in further view of Ramkumar (US 8,883,624).

Regarding claim 4, Lusetsky and Polishchuk disclose the semiconductor device of claim 2. They do not, however, specifically disclose wherein the first gate electrode material includes a multilayer gate disposed overlying the blocking dielectric of the NVM transistor, and wherein the multilayer metal gate includes a thick metal layer disposed over a thin metallic layer on the blocking dielectric layer. Attention is brought to the Ramkumar reference, which discloses a similar semiconductor device (Fig. 4H), comprising:
a non-volatile memory (NVM) transistor (206) including a SONOS or a MONOS type device (Col. 3, Lines 5-8) having a tunnel dielectric layer (230; see close-up of layer 226 in Fig. 2E), a charge trapping layer (232; see close-up of layer 226 in Fig. 2E) and a blocking dielectric layer (234 of layer 226 in Fig. 2E and 240 in Fig. 2H), wherein the blocking dielectric layer comprises a first high dielectric constant (high-k) dielectric layer (240) disposed overlying a blocking oxide (234 of layer 226 in Fig. 2E), and a first gate electrode material (244/272) in a first region (208) of a semiconductor substrate; and

FETs of other types (210a-210c) in a second region (212) of the semiconductor substrate, wherein the charge-trapping layer (232; see close-up of layer 226 in Fig. 2E) comprises a first charge-trapping layer (232a) that is oxygen-rich, a second charge-trapping layer (232b) disposed over the first charge-trapping layer (232a) that is silicon-rich and 

Ramkumar further discloses wherein the first gate electrode material (244/272) includes a multilayer gate disposed overlying the blocking dielectric (240) of the NVM transistor (206), and wherein the multilayer metal gate (244/272) includes a thick metal layer (272, Col. 12, Lines 40-41) disposed over a thin metallic layer (244, Col. 12, Lines 20-29) on the blocking dielectric layer (240). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky and Polishchuk to include wherein the first gate electrode material includes a multilayer gate disposed overlying the blocking dielectric of the NVM transistor, and wherein the multilayer metal gate includes a thick metal layer disposed over a thin metallic layer on the blocking dielectric layer, as taught by Ramkumar, in order to control the work function of the gate by adjusting the thickness of the thin metallic layer.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lusetsky et al. (US 2015/0060983) in view of Ramkumar (US 8,883,624) and Polishchuk et al. (US 2013/0175604).

Regarding claim 19, Lusetsky discloses a semiconductor 
a system-on-chip (SOC) device (112/113); a plurality of logic devices (108-111), wherein the SOC device and the plurality of logic devices are in a second region (Lusetsky figs. 6a-6b); and
an embedded non-volatile memory (NVM) device (107) disposed within one single semiconductor die (101) , in a first region wherein gap between a first sidewall of the NVM device and a second sidewall of one of the SOC device and the plurality of logic devices separates the first region of the semiconductor system from the second region of the semiconductor system (Lusetsky figs. 6a-6b); and  wherein:
the embedded NVM device (107) includes a plurality of metal­ oxide-nitride-oxide-semiconductor (MONOS) transistors (107), where at least one MONOS transistor includes a first metal gate layer (503/504) overlying a blocking dielectric (205); and
the SOC device and the plurality of logic devices (108-113) include high voltage (HV) metal-oxide-semiconductor (MOS) transistors (108/109), input-output (VO) MOS transistors (112/113), and a low voltage (LV) MOS transistors (110/111), wherein gate dielectric (201/501/502, 404/501/502 and 403/501/502, respectively) of each of the HV MOS, VO MOS, and LV MOS transistors (108/109, 112/113 and 110/111, respectively) includes a second high-K dielectric layer (502), and wherein the gate dielectric (201/501/502) of the HV MOS transistors (108/109) VO MOS transistors (112/113), and the gate dielectric (404/501/502) of the VO MOS transistors (112/113) are thicker than the gate dielectric (403/501/502) of the LV MOS transistors (110/111; ,r [0073]), and wherein the gate dielectric (403/501/502) of the LV MOS transistors include nitride silicon oxide (501, ,r [0076]).
wherein the first, second, and third gate dielectrics each comprise a second high-k dielectric laver 502, and the first and second high-K dielectric layers comprise the exact same material and the exact same thickness (both gate dielectrics are formed from the same uniform blanket dielectric layer as understood form the depicted and described process forming in Lusetsky, thus are understood to have the same thickness and be the same material) .

Lusetsky, however, may not explicitly disclose the blocking dielectric including a first high dielectric constant (high-K) dielectric layer disposed overlying a blocking oxide having a blocking oxide thickness such that the blocking oxide thickness is corresponding to thickness of the gate dielectric of the HV MOS transistors; wherein the at least one NVM transistor comprises a charge-trapping layer, the charge-trapping layer comprising a first charge-trapping layer that is oxygen-rich and a second charge-trapping layer disposed on the first charge-trapping 
a system-on-chip (SOC) device (21Ob);
a plurality of logic devices (210a/210c); and
an embedded non-volatile memory (NVM) device (206) disposed within one single semiconductor die (204), wherein:
the embedded NVM device (206) includes a plurality of metal­oxide-nitride-oxide-semiconductor   (MONOS) transistors (206; Col. 3, Lines 5-8), where at least one MONOS transistor (206) includes a first metal gate layer (244) overlying a blocking dielectric (234 of layer 226 in Fig. 2E and 240 in Fig. 2L) including a first high dielectric constant (high-k) dielectric layer (240) disposed overlying a blocking oxide (234 of layer 226 in Fig. 2E) having a blocking oxide thickness such that the blocking oxide thickness is corresponding to thickness of the gate dielectric of the logic transistors;
wherein the charge-trapping layer (232; see close-up of layer 226 in Fig. 2E) comprises a first charge-trapping layer (232a) that is oxygen-rich, a second charge-trapping layer (232b) disposed over the first charge-trapping layer (232a) that is silicon-rich and oxygen-lean relative to the first charge-trapping layer (232; Col. 5, Line 60 - Col. 6, Line 2).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky to include the NVM device of Ramkumar, which includes at least one MONOS transistor including a blocking dielectric layer including a first high-K dielectric layer disposed overlying a blocking oxide having a blocking oxide thickness such that the blocking oxide thickness is corresponding to thickness of the gate dielectric of the logic transistors (and therefore the HV MOS transistors of Lusetsky); wherein the at least one NVM transistor comprises a charge-trapping layer, the charge-trapping layer comprising a first charge­ trapping layer that is oxygen-rich and a second charge-trapping layer disposed on the first charge-trapping layer that is silicon-rich and oxygen-lean relative to the first charge­ trapping layer, so that high-k dielectrics can be incorporated into the logic devices without damaging the charge trapping layer of the NVM (as is done in Ramkumar, Col 1, Lines 48-60), and to improve the charge trapping layer of the NVM.
Lusetsky and Ramkumar still do not disclose wherein a thin oxide layer formed between the first and second charge-trapping layers. Attention is brought to the Polishchuk reference, which discloses a similar semiconductor system comprising a non-volatile memory (NVM) transistor (Fig. 9B) including a first metal gate (920) overlying a blocking 
wherein a thin oxide layer (928) formed between the first (924) and second (926) charge-trapping layers. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Lusetsky and Ramkumar to include wherein a thin oxide layer formed between the first and second charge-trapping layers, as taught by Polishchuk, in order to reduce the probability of electron charge that accumulates at the boundaries of the upper nitride layer (1 [0067]).

Lusetsky, Ramkumar and Polishchuk also do not disclose wherein a portion of the blocking oxide and a portion of the gate dielectric of the HV MOS transistors are formed simultaneously.   This limitation, however, is a product-by-process limitation which does not 

Regarding claim 20, Ramkumar discloses wherein the at least one MONOS transistor (206) is of n-channel type (Col. 4, Lines 33-35), and the first gate metal layer (244) includes high work function metal (Col. 8, Lines 27-29).

Regarding claim 21, Lusetsky discloses wherein:
the gate dielectric of the HV MOS transistors (108/109) have a thickness in an approximate range of 110 A to 160 A (1 [0075]), and the HV MOS transistors (108/109) are configured to operate in an approximate range of 4.5V -12V for program/ erase operations of the embedded NVM device (,rs [0012] and [0013]); and
VO MOS transistors (112/113) have a thickness in an approximate range of 30 A to 70 A (1 [0075]).
Lusetsky, however, does not specifically disclose wherein the gate dielectric of the VO MOS transistors are configured to operate in an approximate range of 1.6 V - 3.6V.  
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system disclosed by Lusetsky to include the VO MOS transistors operating within the above specified voltage range, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally,   it is clear from the disclosure of Lusetsky that the VO MOS transistors operate at a lower voltage than the "high-voltage MOS transistors."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/22/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822